DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Arisawa et al. (hereinafter Arisawa, JP-2008228513 A) in view of Farr (EP 0 528 102 A2). (Both of these references are recited by Applicant).
For claim 1, Arisawa discloses an electric motor drive device (Fig. 1 of Arisawa discloses an electric motor drive device – see Arisawa, Fig. 1, paragraphs [0001] and [0011]) comprising:
a switching circuit to switch a wire connected state of stator windings of an electric motor to either a first wire connected state or a second wire connected state (Fig. 1 of Arisawa discloses a switching circuit 20 to switch a wire connected state of stator windings 15a-15c of an electric motor 11 to either a first wire connected state (Delta connected state by closing switching relays 21a-21c and opening 
an inverter to drive the electric motor (Fig. 1 of Arisawa discloses an inverter 2 and a PWM generating means 32 which altogether constitute an inverter 2, 32 to drive the electric motor 11 – see Arisawa, Fig. 1, paragraphs [0011], lines 13-14 and [0012]); and
a first power-supply voltage that is a power-supply voltage of the switching circuit (Figs. 1, 14a-14d and 15a-15b of Arisawa disclose a first power-supply voltage Vcc that is a power supply voltage of the switching circuit 20 – see Arisawa, Figs. 1, 14a-14d and 15a-15b, paragraphs [0042]-[0044]. It is noted that Arisawa does not specifically disclose a first power-supply voltage of the switching circuit. However, Arisawa discloses the switching circuit 20 which is turned on when the output port of the CPU is set to HI (see Arisawa, Figs. 1 and 15a-15b, paragraph [0040]). Also, the CPU is supplied by the power supply voltage Vcc (see Arisawa, Figs. 14a-14d, paragraph [0044]). Thus, the first power-supply voltage is the power supply voltage Vcc. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to indicate Arisawa’s power supply voltage Vcc which is a power supply voltage of Arisawa’s switching circuit for purpose of controlling system accurately).
Arisawa is silent for disclosing a power-supply voltage detection circuit to detect a first power-supply voltage and to deactivate the inverter unit when the first power-supply voltage is decreased below a threshold.
However, Farr discloses a power-supply voltage detection circuit to detect a first power-supply voltage and to deactivate the inverter unit when the first power-supply voltage is decreased below a threshold (see Farr, Figs. 1A-1C and 2; page 5, lines 22-50; page 6, lines 7-12 and page 8, lines 10-21).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify teaching of Arisawa to incorporate teaching of Farr for purpose of controlling motor system efficiently.
For claim 3, Arisawa in view of Farr disclose the electric motor drive device according to claim 1, wherein
the first wire connected state is a delta connected state (Fig. 1 of Arisawa discloses the first wire connected state (closing switching relays 21a-21c and opening switching relays 22a-22c) which is a delta connected state – see Arisawa, Fig. 1, paragraph [0011], lines 10-12), and
the second wire connected state is a star connected state (Fig. 1 of Arisawa discloses the first wire connected state (opening switching relays 21a-21c and closing switching relays 22a-22c) which is a star connected state – see Arisawa, Fig. 1, paragraph [0011], lines 10-12).
For claim 4, Arisawa in view of Farr disclose the electric motor drive device according to claim 1, further comprising an overcurrent interruption circuit to deactivate the inverter  when a current flowing through the inverter exceeds a first interruption value where the stator windings are in the first wire connected state, and to deactivate the inverter when a current flowing through the inverter exceeds a second interruption value smaller than the first interruption value where the stator windings are in the second wire connected state (Figs. 1 and 14A-14B of Arisawa disclose an overcurrent interruption circuit 40 to deactivate the inverter 2 when a current flowing through the inverter exceeds a first interruption value where the stator windings are in the first wire connected state, and to deactivate the inverter when a current flowing through the inverter exceeds a second interruption value smaller than the first interruption value where the stator windings are in the second wire connected state – see Arisawa, Figs. 1 and 14A-14B, paragraph [0042]).
For claim 6, Arisawa in view of Farr disclose the electric motor drive device according to claim 1, wherein the inverter includes
an inverter circuit to generate power to be supplied to the electric motor (Fig. 1 of Arisawa discloses an inverter circuit 2 to generate power to be supplied to the electric motor 11 – see Arisawa, Fig. 1, paragraph [0011]), and

For claim 7, Arisawa in view of Farr disclose an air conditioner (Arisawa discloses an air conditioner – see Arisawa, paragraph [0001]) comprising:
the electric motor drive device according to claim 1 (see previous explanation in claim 1 above); and 
an electric motor driven by the electric motor drive device (Fig. 1 of Arisawa discloses an electric motor 11 which is driven by the electric motor drive device including inverter 2, connection switching device 20 and Inverter control unit 30 – see Arisawa, Fig. 1, paragraphs [0011]-[0012]).
Allowable Subject Matter
Claims 2 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
For claim 2, the prior art of record fails to disclose, reasonably suggest, or render obvious, in combination with all the given limitations, an electric motor drive device comprising a switching circuit, wherein the switching unit circuit switches the wire connected state to the second wire connected state when the first power-supply voltage is lower than a first value, and switches the wire connected state to the first wire connected state when the first power-supply voltage is higher than a-the first value, and the threshold is larger than the first value.
For claim 5, the prior art of record fails to disclose, reasonably suggest, or render obvious, in combination with all the given limitations, an electric motor drive device comprising:

a second voltage converter to convert the power-supply voltage of the inverter to a different voltage level to generate the first power-supply voltage.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI T DINH whose telephone number is (571)270-3852.  The examiner can normally be reached on (571)270-3852.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571)270-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THAI T DINH/Primary Examiner, Art Unit 2846